Appeal from a judgment of the Supreme Court (Kane, J.), entered February 2, 1998 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review respondents’ determination denying petitioner’s request for parole release.
Petitioner is presently serving a prison term of four years to life following his conviction of the crime of attempted sodomy in the second degree. The State Parole Board denied his 1997 request for parole release based upon the severity of his crime, which involved deviant sexual behavior with a 13-year-old female, and his 42-year history of similar deviant sexual behavior and criminal convictions. Petitioner commenced this CPLR article 78 proceeding challenging the determination on the ground that the Parole Board improperly considered his criminal history in denying his request for parole release. Supreme Court dismissed the petition and we affirm. The Parole Board was required to consider, among other factors, the serious nature of petitioner’s crime and his prior criminal conduct (see, Matter of King v New York State Div. of Parole, 83 NY2d 788). Accordingly, we conclude that Supreme Court appropriately dismissed the petition.
Crew III, J. P., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.